Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered. 
In the Instant Amendment, Claims 1 and 11 has/have been amended; Claim 2 was/were cancelled; Claims 1 and 10 are independent claims. Claims 1, 2 and 4-11 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant is arguing in the remarks (pages 5 and 6) that Takamura fails to teach wherein, in response to the biasing force, the abutting surface applies a load to the eyepiece that is parallel to the biasing force.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Takamura does teach a biasing surface (54, 50) to apply a biasing force for the eyepiece to the abutting surface, wherein, in response to the biasing force, the abutting surface applies a load to the eyepiece that is parallel to the biasing force (Figs. 3, 5; col. 4; in a lock position, the biasing surface of [54, 50] 
Regarding claim 10, Applicant is arguing in the remarks (pages 6 and 7) that the Office Action relies on the inner surface of the cylinder 54 as the inclined surface and locking bodies 52 of Takamura as the inclined abutting surface and protrusions, respectively, and support hole 50 as the biasing surface. However, it is submitted that the support hole 50 does not apply a biasing force to the inner surface of the cylinder 54, as recited in claim 10. Therefore, it is submitted that Takamura fails to disclose or suggest all of the limitations recited in claim 10. 
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the support hole 50 does apply a biasing force to the inner surface of the cylinder 54. In the lock position, clamp cylinder 54 pushes the locking body 52 toward the inclined surface of the eyepiece 14 to lock the eyepiece with the coupler 16. The back surface 46a abuts the eye piece 14 causing an inclined force at a contact surface between the inclined surface of the eyepiece 14 and a surface 52b pushing the locking body 52 toward the biasing surface 50 and the surface 54. The biasing surface 50 and inclined surface 14a provide a biasing force pushing the protrusion bodies 52 toward the inner curve/inclined surface of rigid clamp cylinder 54. Thus, the support hole 50 does apply a biasing force component to the inner surface of the cylinder 54 via the locking body 52. Therefore, it is respectfully submitted that Takamura does disclose or suggest all of the limitations recited in claim 10 as presented.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5, depending from claim 1, recites “wherein the abutting surface extends along an entire circumference of the coupler in a circumferential direction centering on a central axis of the coupler” extends along an entire circumference of the coupler 52 in a circumferential direction centering on a central axis Ax1 of the coupler 52. If the Applicant believe otherwise, the Applicant is welcome to point out where in the specification the possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamura et al (US Patent 4697894).
Regarding claim 1, Takamura teaches A camera head (Figs. 1-3) comprising:
a coupler (16) detachably connected to an eyepiece (14) of a medical camera that captures an object image emitted from the eyepiece (Figs. 1-3; col. 2, lines 30-52), wherein the coupler includes 
an abutting surface (52b’s) which is rigid and configured to abut the eyepiece (14) at a plurality of points (three points) when at least the eyepiece is coupled such that the abutting surface comes into line contact or surface contact with the eyepiece (Figs. 3, 5; the abutting surface of 52b is brought into a rigid lock position to perform a locking function such that the abutting surface of 52b and a surface of the eyepiece contacts each other in a locking position), and 
a biasing surface (54, 50) to apply a biasing force for the eyepiece to the abutting surface, wherein, in response to the biasing force, the abutting surface applies a load to the eyepiece that is parallel to the biasing force (Figs. 3, 5; col. 4; in a lock position, the biasing surface of [54, 50] having surface 54 providing a downward component force perpendicular to the optical path on the locking body 52 and surface 50 providing a side component force parallel to the optical path on the locking body 52 to push the locking body 52 toward the eyepiece 14 to push the eyepiece 14 toward the back surface 46a to lock the eyepiece 14 within the coupler; the abutting surface of 52b touches the inclined surface 14a of the eyepiece 14, provides a downward load component that is parallel to the downward component force to the inclined surface 14a and provides a side load component parallel to the component force to the inclined surface 14a).

Regarding claim 2, Takamura teaches the camera head according to claim 1, 
wherein an eyepiece side abutting surface (14a) is provided in the eyepiece to extend along an entire circumference of the eyepiece in a circumferential direction centering on a central axis of the medical camera in an insertion direction into a subject (Fig. 3), and 


Regarding claim 4, Takamura teaches the camera head according to claim 2, wherein the biasing surface (54, 50) is configured to bias a resultant force of a force (the above downward component force) in a direction perpendicular to an optical path of light guided from the medical camera and a force (the above side component force) in a direction parallel to the optical path of the light guided from the medical camera, as the biasing force, to the abutting surface (Figs. 3, 5; col. 4).

Regarding claim 5, Takamura teaches the camera head according to claim 1, wherein the abutting surface extends along an entire circumference of the coupler in a circumferential direction centering on a central axis of the coupler (Figs. 3, 5, 7).

Regarding claim 6, Takamura teaches the camera head according to claim 1, 
wherein the abutting surface includes a plurality of annular protrusions (Figs. 6, 5; annular protrusions 52a-52d), and 
the plurality of annular protrusions is arranged along a central axis of the abutting surface (Fig. 6, 5).

Regarding claim 7, Takamura teaches the camera head according to claim 1, 

the plurality of hemispherical protrusions is arranged along a central axis of the abutting surface and a circumferential direction of the abutting surface (Figs. 5, 6; hemispherical protrusions 52b’s and 52d’s of the three locking bodies 52 are is arranged along a central axis and a circumferential direction of one of locking bodies 52).

Regarding claim 8, Takamura teaches the camera head according to claim 1, comprising:
a plurality of the abutting surfaces provided at positions different from each other (Fig. 5; abutting surfaces 52b and 52d of a locking body 52 or abutting surfaces 52b’s/52d’s of locking bodies 52).

Regarding claim 9, claim 9 being a duplicate of claim 4 is also rejected for the same reason as presented in claim 4.

Regarding claim 10, Takamura, under a first interpretation, teaches A camera head comprising:
a coupler (16) detachably connected to an eyepiece (14) of a medical camera that captures an object image emitted from the eyepiece (Figs. 1-3; col. 2, lines 30-52), wherein the coupler includes 
an inclined abutting surface (inner curve/inclined surface of rigid clamp cylinder 54) which is rigid and includes a plurality of protrusions (protrusion bodies 52’s) protruding from the inclined abutting surface (Figs. 3, 5, 7), the plurality of protrusions (52’s) being spaced along the inclined abutting surface in a distal direction to abut the eyepiece at a plurality of points when at least the eyepiece is coupled (Figs. 3, 5, 7), and 


Regarding claim 10, Takamura, under a second interpretation, teaches A camera head comprising:
a coupler (16) detachably connected to an eyepiece (14) of a medical camera that captures an object image emitted from the eyepiece (Figs. 1-3; col. 2, lines 30-52), wherein the coupler includes 
an inclined abutting surface (inner curve/inclined surface of rigid clamp cylinder 54) which is rigid and includes a plurality of protrusions (protrusion bodies 52’s) protruding from the inclined abutting surface (Figs. 3, 5, 7), the plurality of protrusions (52’s) being spaced along the inclined abutting surface in a distal direction to abut the eyepiece at a plurality of points when at least the eyepiece is coupled (Figs. 3, 5, 7), and 
a biasing surface (back surface 46a) configured to apply a biasing force for the eyepiece to the inclined abutting surface (Figs. 3, 5, 7; col. 4; in the lock position, clamp cylinder 54 pushes the locking body 52 toward the inclined surface of the eyepiece 14 to lock the eyepiece with the coupler 16; the back surface 46a biasing the eye piece 14, the eye piece 14 biasing the locking body 52 toward the inner curve/inclined surface of rigid clamp cylinder 54).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishioka et al (US Patent 6025873) teaches a coupler having locking balls 133 with biasing springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696